DETAILED ACTION
Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stähle (US Pat. 4,224,963), Fanzutti et al. (US Pub. 2003/0066431), and an internet article from The Engineering Mindset (as an explanatory reference, see MPEP § 2124).
Claim 1: Stähle discloses a heating unit for heating liquid (9, see fig. 1; col. 2, lns. 65–38, “boiling water,” a heating unit necessitated by this), and
a valve unit (1, 2, 3, 4) that is configured and arranged to allow liquid communication between another unit (where flow arrow 10 goes to) and the heating unit (see the relationship between the valve elements and flow arrow 9 in fig. 1), in an open position thereof (col. 3, ln. 25, “open position”), and to block liquid communication between the functional unit and the heating unit, in a closed position thereof (depicted in fig. 1), the valve unit comprising a membrane (2) being positioned at an interface of an inlet of the functional unit and an outlet of the heating unit (5), wherein the inlet of the other unit is configured and arranged to be open towards a central portion of the membrane (see fig. 1 showing the opening at valve seat 5 positioned centrally to membrane 2), and wherein the outlet of the heating unit is configured and arranged to be open towards a ring-shaped portion of the membrane encompassing the central portion (see the annular space exterior to nozzle 6 and interior to valve housing 7 in fig. 1).
Stähle does not disclose a functional unit for accommodating a quantity of beverage basic material, the functional unit being positioned at an outlet side of the heating unit for receiving hot liquid from the heating unit during operation of the device.
However, this arrangement is well known, as disclosed in Fanzutti (fig. 17), which discloses, just as claimed, a heating unit 390 that directs heated liquid to a valve unit of solenoid valve 392 placed prior to a functional unit 304 for holding a quantity of basic beverage material 306.
It would have been obvious to one of ordinary skill in the art to implement the valve unit of Stähle as the solenoid valve 392 of Fanzutti since Stähle’s valve unit is suited for water heaters (col. 1, lns. 6–10).
Stähle does not explicitly disclose a biasing member for biasing the membrane towards a position for realizing the closed position of the valve unit. Stähle mentions that it leaves details out because solenoids are well known (col. 2, lns. 52–59). Unfortunately, the copending application mentioned in Stähle is unavailable.
However, solenoids are well understood as valves the employ electromagnetic means to overcome a resistance that biases the valve open or closed. Stähle mentions that its membrane 2 moved to an open position when the solenoid is energized (col. 3, lns. 24–29), which means that its solenoid valve has a biasing member that biases its membrane towards a position for closing the valve unit. The article from The Engineering Mindset (pgs. 5–6) explains that normally closed solenoid valves have a spring (a type of biasing member) that pushes the plunger down to close, and Stähle surely works in the same way.
Claim 2: Stähle modified by Fanzutti discloses the membrane being configured and arranged to cover a surface of a body element of the device (Stähle: 5), which surface is provided with interruptions at positions associated with the inlet of the functional unit (Stähle: the gap within the interior of 5) and the outlet of the heating unit (Stähle: the gap between 5 and 7).
Claim 3: Given the explanation for claim 1 above, Stähle discloses the biasing member being arranged and configured to press the membrane against at least a portion of the surface as present between the interruptions associated with the inlet of the functional unit and the interruption associated with the outlet of the heating unit (the spring of Stahähle’s solenoid valve would press the membrane 2 down onto the surface 5 between the interruptions highlighted for claim 2 above).
Claim 4: Stähle modified by Fanzutti disclose the surface being provided with a centrally arranged hole (of 5) encompassed by a ring-shaped groove (16), the centrally arranged hole being associated with the inlet of the functional unit (Stähle: 10) and the ring-shaped groove being associated with the outlet of the heating unit (Stähle: 9).
Claim 5: Stähle discloses at least one of the membrane and the surface being provided with at least one ring-shaped corrugation for realizing contact along a line of the membrane and the surface in the closed position of the valve unit (16).
Claim 7: Stähle modified by Fanzutti discloses a pump (Fanzutti: 16) configured for pumping the liquid to the heating unit (Stähle: see the citation for claim 1; Fanzutti: 18); and
a controller (Stähle: col. 3, lns. 26–27, “electrical control wires”) for putting the valve unit from the closed position to the open position by mechanically acting on the membrane (Stähle: solenoid 1 would mechanically act on membrane 2).
Claim 8: Stähle modified by Fanzutti does not disclose a same controller configured for activating and deactivating the pump.
However, Fanzutti discloses its own controller (24) for its pump (16), and it would have been obvious to one of ordinary skill in the art to merge the membrane and pump controller functions of Stähle and Fanzutti, respectively, into a same controller to consolidate the elements.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US Pub. 2013/0168592) in view of Fanzutti.
Claim 1: Yan discloses a valve unit (figs. 3 and 4) that is configured and arranged to allow liquid communication between one unit (associated with hole 42) and the another unit (associated with hole 43), in an open position thereof (depicted in fig. 4), and to block liquid communication between the functional unit and the heating unit, in a closed position thereof (depicted in fig. 3), the valve unit comprising a membrane (5) being positioned at an interface of an inlet of the functional unit and an outlet of the heating unit (44, 45, 46), and a biasing member (8) for biasing the membrane towards a position for realizing the closed position of the valve unit (para. 33, “push of the spring . . . block the central hole”), wherein the inlet of the one unit is configured and arranged to be open towards a central portion of the membrane (see the flow path from 45 to 42 in fig. 6, where 45 is centered with membrane 5 in figs. 3 and 4), and wherein the outlet of the heating unit is configured and arranged to be open towards a ring-shaped portion of the membrane encompassing the central portion (eccentric hole 46).
Yan does not disclose a heating unit for heating liquid, or a functional unit for accommodating a quantity of basic beverage material, the functional unit being positioned at an outlet side of the heating unit for receiving hot liquid from the heating unit during operation of the device.
However, this arrangement is well known, as disclosed in Fanzutti (fig. 17), which discloses, just as claimed, a heating unit 390 that directs heated liquid to a valve unit of solenoid valve 392 placed prior to a functional unit 304 for holding a quantity of basic beverage material 306.
It would have been obvious to one of ordinary skill in the art to implement the valve unit of Yan as the solenoid valve 392 of Fanzutti since Yan’s valve unit is suited for household appliances (para. 4).
Claim 6: Yan discloses the membrane having a thickened peripheral rim (54), and being held in the device at the position of the peripheral rim (see figs. 3 and 4).
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
See the previous Office action mailed 21 June 2021 for a fair explanation of the reasons for indicating allowable subject matter for claim 9 and 10.

Response to Arguments
Applicant’s arguments filed 20 September 2021 have been fully considered but they are not persuasive.
Applicant argues that Stähle is silent regarding a central portion and a ring-shaped portion of the membrane (pg. 8). Applicant does not elaborate on this argument (i.e. by arguing why the elements cited by the Office do not qualify as reading on the claim). The rejection cited from Stähle and stated, “see fig. 1 showing the opening at valve seat 5 positioned centrally to membrane 2,” and “see the annular space exterior to nozzle 6 and interior to valve housing 7 in fig. 1.” The rejection seems clear enough in referring to the “ring-shaped portion” of the membrane as that which lines up with “the annular space exterior to nozzle 6 and interior to valve housing 7 in fig. 1,” with the central portion being within that annular space. Perhaps Applicant means to suggest that Stähle does not disclose a ring-shaped protrusion on its membrane (i.e. element 32 as disclosed), but the claimed “portion” is broad enough to read simply on a part of the membrane of Stähle. For a ring-shaped protrusion in the prior art, see e.g. Nakanishi (US Pub. 2018/0119833, element 46).
Applicant makes the exact same arguments against Yan, but the Office’s rebuttal is the same as for Stähle, relying on a similar mapping of the claim limitations to the prior art elements.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOHN J NORTON/Primary Examiner, Art Unit 3761